 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Timothy Orlan Treis

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:16-cr-266-GMN-NJK

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   TIMOTHY ORLAN TREIS,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Daniel Clarkson, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Andrew Wong, Assistant Federal Public Defender, counsel for Timothy Orlan Treis, that
21   the Revocation Hearing currently scheduled on February 18, 2020 at 10:00 am, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than five (5) months.
23          This Stipulation is entered into for the following reasons:
24          1.      Mr. Treis is currently participating in the C.A.R.E. Program as one of the
25   conditions of his supervised release.
26
 1          2.      U.S. Probation and the parties have agreed that Mr. Treis should continue the
 2   C.A.R.E. Program. Mr. Treis’s degree of success in the C.A.R.E. Program will help inform the
 3   Court’s decision regarding the appropriate disposition of the violations alleged in the petition
 4   filed by Probation on January 27, 2020.
 5          3.      Probation estimates that Mr. Treis will need at least an additional four to five
 6   months to complete the C.A.R.E. Program.
 7          4.      Mr. Treis is not in custody and agrees with the need for the continuance.
 8          5.      The parties agree to the continuance.
 9          This is the first request for a continuance of the revocation hearing.
10          DATED this 4th day of February, 2020.
11
12    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
13
14       /s/ Andrew Wong                                 /s/ Daniel Clarkson
      By_____________________________                 By_____________________________
15    ANDREW WONG                                     DANIEL CLARKSON
      Assistant Federal Public Defender               Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:16-cr-266-GMN-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     TIMOTHY ORLAN TREIS,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Tuesday, February 18, 2020 at 10:00 a.m., be vacated and continued to Friday, July 17,

12   2020, at the hour of 10:30 a.m. in Courtroom 7D before Judge Gloria M. Navarro.

13                     5 day of February, 2020.
            DATED this ___

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
